1    Malcolm Segal, SBN 075481
2    Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4
     Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6

7    Thomas A. Johnson, SBN 119203
     Law Office of Thomas A. Johnson
8    400 Capitol Mall, Suite 2560
     Sacramento, CA 95814
9
     Telephone: (916) 442-4022
10   taj@tomjohnsonlaw.com

11   Patrick Wong, SBN 241740
12   Patrick Wong, Esq.
     145 El Camino Real
13   Menlo Park, CA 94025-5234
     Telephone: (650) 391-5366
14   Facsimile: (650) 352-3562
15   patrick@wong.law

16   Attorneys for Defendant
17
     JUAN TANG
                               UNITED STATES DISTRICT COURT
18
                             EASTERN DISTRICT OF CALIFORNIA
19

20   UNITED STATES OF AMERICA,                           Case No: 2:20-CR-00134 JAM
21                      Plaintiff,
                                                         DEFENDANT JUAN TANG’S APPEAL
22                                                       FOR REVIEW OF ORDER DENYING
     v.
                                                         MOTION TO MODIFY PRETRIAL
23                                                       RELEASE CONDITIONS
     TANG JUAN,
24   aka Juan Tang,
25
                                                         Date:    TBD
                    Defendant.                           Time:    TBD
26
                                                         Crtrm:   6, 14th Floor
                                                         Judge:   Hon. John A. Mendez
27

28

                                                   -1-
      Defendant Juan Tang’s Appeal for Review Order Denying Motion Modify Pretrial Release Conditions
1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2          PLEASE TAKE NOTICE THAT the defendant, through her undersigned
3    counsel of record, respectfully submits this Appeal for Review of Order Denying
4    Motion to Modify Pretrial Release Conditions. This appeal for review is made
5    pursuant to 18 USC §3145(c).
6
     Dated: November 10, 2020.                    SEGAL & ASSOCIATES, PC
7

8
                                                  By:    /s/ Malcolm Segal______________
9                                                        MALCOLM SEGAL
                                                         EMILY E. DORINGER
10
                                                         Counsel for Defendant
11

12                                                LAW OFFICE of THOMAS A. JOHNSON
13
                                                  By:    /s/ Thomas A. Johnson__________
14                                                        THOMAS A. JOHNSON
15                                                        Counsel for Defendant

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
      Defendant Juan Tang’s Appeal for Review Order Denying Motion Modify Pretrial Release Conditions
1           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
          OF DEFENDANT JUAN TANG’S APPEAL FOR REVIEW OF ORDER
2         DENYING MOTION TO MODIFY PRETRIAL RELEASE CONDITIONS
3

4          Dr. Juan Tang, by and through undersigned counsel, respectfully appeals

5    to this Court for review of the Magistrate’s order denying her Motion to Modify

6    Pretrial Release Conditions. This appeal is made pursuant to 18 USC §3145(c).

7                                   I.      Procedural Background

8          A Complaint, filed June 26, 2020, charged the defendant with an alleged

9    violation of 18 USC 1546(a), involving fraud or misuse of a visa document. DKT

10   #1; DKT #4. An arrest warrant was executed on July 23, 2020, and she was

11   arraigned on July 27, 2020. At that time, the Magistrate Judge Court ordered her

12   detained without prejudice and pending continued detention proceedings. DKT

13   #6. On August 6, 2020, an Indictment was returned charging visa fraud and

14   making false statements to the investigating agents concerning the same

15   allegedly false information in the visa application; no additional charges or facts

16   have since been alleged. DKT #18. Based on the facts and charges alleged, a

17   preliminary analysis indicates a likely guideline sentence ranging between

18   probation and eight months if the defendant is convicted. USSG §2L2.1. Any

19   such sentence would be reduced by credit for time served during the period in

20   which she was detained in the Sacramento County Jail.

21         Following a renewed motion for release based on the availability of a well-

22   qualified Third-Party Custodian, an attorney who had no prior connection to the

23   defendant and none to the case, and the Custodian’s expressed willingness to

24   post a $750,000 surety bond secured by his home, the defendant was ordered

25   released. DKT #61. Other conditions of release were imposed, including

26   electronic monitoring, regular reporting to Pretrial Services and Defendant’s

27   residence in the Custodian’s home. The government argued for continued

28   detention and sought a stay of defendant’s release and revocation of the Order

                                                   -3-
      Defendant Juan Tang’s Appeal for Review Order Denying Motion Modify Pretrial Release Conditions
1    from this Court. Both were separately denied. Upon the posting and proof of
2    recording of the security for the $750,000 bond, the defendant was released two
3    months ago, on September 10, 2020. Since that time, Dr. Tang has been fully
4    cooperative and compliant with Pretrial Services, the Custodian, her attorneys,
5    and the Court’s Orders. She remained quarantined for the required period and
6    was confirmed as negative for the Covid-19 virus. She has fulfilled all ordered
7    contact with Pretrial Services and is in regular contact with her attorneys and
8    actively engaged in assisting in her defense.
9          There has been a steady interest in this case in the local and national press
10   in the United States, and the reporting has often focused on the identity and role
11   of the Third-Party Custodian. There has also been regular reporting about the
12   case in the Chinese language media in the United States, most often negative,
13   and frequently very hostile toward Dr. Tang and the Third-Party Custodian. Of
14   greater concern is that since the defendant’s release, widely circulated Chinese
15   language social media posts concerning the case have contained explicitly violent
16   threats, inciting others to kill the Third-Party Custodian because of the
17   defendant’s living in his home under this Court’s orders, and to cause physical
18   harm and property damage. The name of the Custodian and the location of his
19   residence has clearly been ascertained by those making the threats, even though
20   some of the information was partially redacted in the Court’s records over the
21   government’s initial objections. As a result of these stories and attacks, there is a
22   significant objective concern for the safety of people residing in the Third-Party
23   Custodian’s home, including the Custodian himself, the defendant, and others
24   who may be in the home and who have no connection to the case. The Third-
25   Party Custodian is personally concerned that he and others in the residence may
26   be physically harmed if the Defendant remains in the home because the
27   touchstone for the threats has been her residence there.
28   ///

                                                   -4-
      Defendant Juan Tang’s Appeal for Review Order Denying Motion Modify Pretrial Release Conditions
1          Because of these specific threats and ongoing threats and the increasing
2    concerns about personal safety of those in the home, the defendant filed a Motion
3    to Modify the Conditions of Pretrial Release. The proposed modification to the
4    conditions of release would permit her to reside in a leased apartment a short
5    distance from the Third-Party Custodian’s home, while remaining subject to all
6    other conditions, including the Custodian’s frequent and personal supervision,
7    electronic monitoring, regular reporting to Pretrial Services, and the posting of the
8    $750,000 equity in the home as security for the bond. DKT #72. The motion was
9    supported by documentary evidence of the explicit threats to the Custodian and
10   the Defendant and the resulting safety concerns. See Exh. A and B.
11         The defendant’s motion was heard on November 6, 2020, and the
12   Magistrate Judge denied the motion, essentially stating his belief that while he
13   was concerned about the safety of those impacted, having the defendant live
14   separately from the residence did not entirely eliminate the risk of harm, that no
15   physical acts of violence had occurred, and that he felt that her residence in the
16   home was an essential part of his previous release order. Upon those
17   considerations, the Motion to Modify Pretrial Release Conditions was denied.
18   DKT #87.
19         Because the threats of physical violence and property destruction have
20   specified the targets and the known location of the residence for that violence and
21   destruction, and because the Third-Party Custodian, an attorney well-respected in
22   the professional and business community, has become more and more
23   concerned about the safety of those persons living or visiting his residence, there
24   are sufficient grounds to justify the proposed modification to the release
25   conditions, while maintaining a combination of other substantial conditions that
26   provide ample assurance for the defendant’s continued compliance with all Court
27   orders and her appearance at future proceedings. 18 USC §3142(c)(1)(B).
28   ///

                                                   -5-
      Defendant Juan Tang’s Appeal for Review Order Denying Motion Modify Pretrial Release Conditions
1                         II.     This Court Should Order the Requested
2                               Modifications to Pretrial Release Conditions.
3            The defendant appeals to this Court for a review of the Order denying her
4    request to modify release conditions. The relevant Bail Reform Act provisions
5    permit appeal from the Magistrate Judge’s decision and requires its “prompt”
6    determination. 18 USC §3145(c). In considering an appeal from a Magistrate’s
7    decision on pretrial release matters, the District Court applies a de novo standard
8    of review. United States v. Moore, 607 F. Supp. 489, 500 (N.D. CA 1985); United
9    States v. Smith, 87 F.R.D. 693, 699 (E.D. CA 1980) [aff’d 734 F.2d 22 (9th Cir.)].
10           The requested modifications, and this appeal from their denial, are based
11   on the presence of ongoing, repeated and explicitly violent threats against the
12   personal safety of the Third-Party Custodian and the defendant. See Exh. A,
13   Exh. B. These threats have been made on social media to a substantial
14   audience; they are real, and the parties concerns are palpable. In pertinent part
15   (translated) they say:
16       •    “She is enjoying the (good) life in that lawyer c’s house. ...go…”
17       •    “You can kill ... ( the) guarantor for Tang Juan, the Chinese lawyer, you
18            have a way to kill one, I will reward you with a million”
19       •    “The lawyers who defended Tang Juan (are) obviously gangsters. (You
20            go) to smash their home.”
21       The persons who made the threats have a substantial following: Three of
22   the Twitter accounts from which the threats emanated have a large following.
23   One has over 21,000 followers and another has 147 followers. The account
24   whose user suggested that that the Third-Party Custodian be killed in return for a
25   stated reward has 309 followers. Whether the threats will be carried out aside,
26   they are unnerving and it is significant to note that individuals who make threats of
27   the nature of those posted against the Third-Party Custodian are subject to
28   criminal prosecution. Individuals who have made such threats in recent years

                                                   -6-
      Defendant Juan Tang’s Appeal for Review Order Denying Motion Modify Pretrial Release Conditions
1    have been prosecuted in this District pursuant to Title 18, Section 875(c) and
2    received sentences which included incarceration.
3          The threats here are specific as to who should be harmed and what should
4    be done by way of physical violence and property destruction. There is no
5    question that the authors of the threats have followed this case through public
6    access to the proceedings. It is significant that the threats refer to the Third-Party
7    Custodian as “Mr. C,” as he was called at the hearings before the Magistrate
8    Judge, that the writers have been able to discern the location of his residence
9    because the address was never fully redacted or sealed, and that they were not
10   made to an insular group of just a few friends, who might choose to discount
11   them. Instead they were widely broadcast. The threats were expressly motivated
12   by the fact that the Custodian is assisting the Defendant in his role as a Court-
13   appointed Third-Party Custodian and that she is a resident in his home. The
14   threats are personally directed at the Custodian and his assistance to the
15   defendant in providing a place for her to reside, although these proceedings have
16   made it clear the Custodian is motivated exclusively by his own belief in a fair
17   process for all parties involved and that permitting the Defendant to reside in his
18   home was at the direction of the Magistrate Judge and initially volunteered.
19         This Court previously determined that the defendant’s appearance for
20   future proceedings can be assured with an appropriate combination of conditions.
21   The present request is based on reasonable grounds, will serve the goal of
22   ameliorating the threat to those involved arising from the Defendant’s residence in
23   the Third-Party Custodian’s home, and reducing the fear caused by the tweets
24   and is consistent with the legal framework underlying the Bail Reform Act.
25   Requests to modify release conditions are not uncommon and are often granted
26   after a period wherein the defendant shows compliance. Here, notwithstanding
27   the government’s initial and ongoing arguments that the defendant should be
28   detained, the defendant has fully complied with the Release Order during the two

                                                   -7-
      Defendant Juan Tang’s Appeal for Review Order Denying Motion Modify Pretrial Release Conditions
1    months she has been out of the Sacramento County Jail.
2          The change is not a dramatic one because the Release Order itself does
3    not require the Third-Party Custodian to be present in the home for all or even
4    part of the day, only that he “supervise” the defendant and that she remain in the
5    residence unless she receives permission from Pretrial Services to go
6    somewhere with a purpose and on notice to her supervising officer. She has fully
7    complied with those terms. That same level of supervision can be maintained
8    while the defendant resides a short distance from the residence under electronic
9    surveillance and supervision of the Custodian. Moreover, allowing such
10   supervision to occur and continue would directly mitigate the negative perception
11   that appears to motivate the threats against the Custodian. The Third-Party
12   Custodian’s role entails a continuing responsibility for ensuring the Court’s Orders
13   are followed. This is true regardless of the circumstances of the living
14   arrangements in any given case. Permitting the defendant to reside nearby would
15   have no effect on the Custodian’s legal obligations; however, to the extent the
16   others may find the defendant’s residence in his home repugnant, it may reduce
17   further unwarranted threats, or worse, retribution, and allow the Custodian to
18   perform the duties expected of him.
19         The defendant has no intention to flee. That fact is quite clear, considering
20   her absolute compliance — even during the initial 14-day quarantine period
21   ordered by the Court, during which she was successfully supervised by the
22   Custodian without electronic monitoring. The Third-Party Custodian should not
23   be forced into a position where he must choose between his own personal safety
24   and the safety of his family and friends versus the defendant’s right to pretrial
25   release on reasonable conditions. Nor should he and others in his home be
26   required to live in fear that others may harm him and other residents. The issue
27   and the fear caused by the threats can be largely eliminated or at the least can be
28   ameliorated by her residing elsewhere but close to the residence. The Bail

                                                   -8-
      Defendant Juan Tang’s Appeal for Review Order Denying Motion Modify Pretrial Release Conditions
1    Reform Act permits a wide array of combined conditions to ensure appearance;
2    the proposed modification will maintain all other conditions of release while
3    ensuring future court appearances. 18 USC §3142(c)(1)(B).
4                                           III.    Conclusion
5          The defendant’s residency in the Third-Party Custodian’s home is the basis
6    and genesis for terrorist threats to kill the Third-Party Custodian and harm others.
7    If nothing else, the risk and fear can be reduced by permitting her to live in
8    reasonable proximity to the residence, while the other substantial conditions of
9    her release remain in place. Even absent the presence of such threats and the
10   concerns they have caused, the defendant’s history of full compliance merits the
11   modification. Based on the foregoing, the defendant respectfully requests that the
12   Court resolve this appeal by an Order modifying the release conditions as
13   requested.
14   Dated: November 10, 2020.                     SEGAL & ASSOCIATES, PC
15

16                                                 By:   /s/ Malcolm Segal______________
                                                         MALCOLM SEGAL
17
                                                         EMILY E. DORINGER
18                                                       Counsel for Defendant
19                                                 LAW OFFICE of THOMAS A. JOHNSON
20

21                                                 By:   /s/ Thomas A. Johnson__________
                                                          THOMAS A. JOHNSON
22                                                        Counsel for Defendant
23

24

25

26

27

28

                                                   -9-
      Defendant Juan Tang’s Appeal for Review Order Denying Motion Modify Pretrial Release Conditions
EXHIBIT A
EXHIBIT B
1    Malcolm Segal, SBN 075481
2    Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4
     Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6

7    Thomas A. Johnson, SBN 119203
     Law Office of Thomas A. Johnson
8    400 Capitol Mall, Suite 2560
     Sacramento, CA 95814
9
     Telephone: (916) 442-4022
10   taj@tomjohnsonlaw.com

11   Patrick Wong, SBN 241740
12
     Patrick Wong, Esq.
     145 El Camino Real
13   Menlo Park, CA 94025-5234
     Telephone: (650) 391-5366
14   Facsimile: (650) 352-3562
15   patrick@wong.law

16
     Attorneys for Defendant
17
     JUAN TANG
18
                             UNITED STATES DISTRICT COURT
19
                           EASTERN DISTRICT OF CALIFORNIA
20

21   UNITED STATES OF AMERICA,                       Case No: 2:20-CR-00134 JAM
22                    Plaintiff,                     DECLARATION OF DR. STEVEN
23                                                   XUAN CUI
     v.
24
     TANG JUAN,
25   aka Juan Tang,
26
                 Defendant.
27

28


                                               -1-
                                   Declaration of Steven Xuan Cui
1          I, Dr. Steven Xuan Cui, make this declaration under the penalty of perjury.
2          1. I am familiar with the case of United States v. Tang 2:20-cr-00134 JAM,
3    Eastern District of California, in which I am serving as the Third-Party Custodian
4    for the defendant, Dr. Juan Tang, and as her surety by the posting of my home as
5    security for her release. When I agreed to serve in that capacity, I made it clear
6    to the Court and the parties that I had no legal, business, or personal relationship
7    with any of the attorneys in this case and no legal, business, or personal
8    relationship with Dr. Tang, her employer, or the government of China. That has
9    not changed except that pursuant to the terms of the defendant’s release, she has
10   resided in my home and established a cordial relationship with those in the home,
11   and the attorneys have visited the residence to meet with their client, or discussed
12   logistics with me as anticipated by the rules governing Dr. Tang’s release.
13         2. I wish to reiterate that I originally learned about the case as a member of
14   the Chinese American Lawyers of the Bay Area professional forum and took the
15   personal initiative to reach out to Dr. Tang’s counsel to see if I could assist her in
16   gaining her release from detention. I did so out of a personal sense of fairness for
17   someone who was unfamiliar with our country, and as a way to give back to the
18   American community which had been so good to me after I immigrated to the
19   United States, became a citizen, gained an education, and became an attorney.
20          3.   I am an attorney licensed to practice law in California and have been
21   since 1998. I have lived in the United States for more than 30 years. In 1985, I
22   received a B.S. in Cell Biology at the University of Science and Technology of
23   China in Hefei, Anhui Province, China. I left China solely for academic purposes,
24   and in 1995, I received a PhD in Neuroscience from the University of Illinois. In
25   1998, I received a Juris Doctor from Stanford University.
26          4. I have long worked as an attorney for national and international law
27   firms, focusing on life science and patent law. I remain active in the legal and
28   broader community and have been involved in both for the past 20 years.

                                             -2-
                               Declaration of Steven Xuan Cui
1          5. My offer of assistance to the Defendant and the Court initially included
2    offering to become Dr. Tang’s Third-Party Custodian. The Court accepted that
3    public service by Order dated August 28, 2010. Although I did not originally
4    contemplate more, I ultimately agreed to offer my home as security for a bond in
5    the amount of $750,000 to permit Dr. Tang to be released. I also agreed to give
6    Dr. Tang a place in my home so she would have a place to stay when released.
7    All of that was included in the combination of conditions imposed by the Court.
8          6. Upon the official recording of the security in my home, Dr. Tang was
9    released from the Sacramento County Jail on September 10, 2020. I waited
10   outside the jail, along with attorneys representing her in this case, and brought
11   her to my home where she has since resided there. Dr. Tang has fully
12   cooperated with me and others there, been an excellent guest, and has obeyed
13   all Orders of this Court, including completing a period of quarantine, having an
14   ankle security bracelet attached, and always reporting to her Pretrial Services
15   Officer as required.
16         7. As her Third-Party Custodian, and as a licensed attorney, I take my
17   responsibility to this Court very seriously and have done everything I can to
18   personally assist Dr. Tang and all officers of the Court, including translating for
19   her and transporting her when necessary.
20        8. I knew when I agreed to serve that my role came with substantial
21   responsibilities and financial risk, and the presiding Magistrate Judge made that
22   very clear to me. While Dr. Tang has been fully compliant and done nothing
23   whatsoever to add to those responsibilities or burden, my efforts to assist her
24   have been challenging, for which I can offer at least a partial resolution.
25        9. Since the time Dr. Tang was arrested, the Chinese language media both
26   in the United States and internationally have taken an extraordinary interest in the
27   case. There is a strong, steady, and loud element of negative press, hostile
28   toward Dr. Tang, and toward me personally and my appointment as Third-Party

                                            -3-
                               Declaration of Steven Xuan Cui
1    Custodian. These public attacks have been persistent and unsettling. I have
2    been accused of working with and for the Chinese government. While that is not
3    true, the press has been unrelenting. When Dr. Tang first came to my home after
4    her initial release, it was necessary to notify local law enforcement of the
5    situation, as a precaution against the potential for personal attacks against her or
6    against my family at our home. Since that time, the hostile press coverage has
7    only intensified, with unfortunate results.
8          10. Recent national press coverage and stories in Chinese language
9    newspapers, widely read by the Chinese American community, have raised grave
10   concerns for the safety of anyone in my home. On Monday of this past week, the
11   New York Times and Wall Street Journal, as well as other print and on-line news
12   outlets of record, reported that the individual prosecutions of Chinese
13   citizen/scientists in the United States have increased political tensions
14   domestically and even more so with China. The stories have alluded to the
15   substantial possibility that China would react to the closing of its Consulate in
16   Houston, Texas, and expulsion of its employees, and to the continued
17   prosecution and detention of its citizens here in the United States working on
18   scientific studies, by incarcerating or holding similarly situated American citizens
19   in China. The stories mention that China had done so in the past with Canadian
20   citizens working in China when a similar dispute arose. The Wall Street Journal
21   describes these present tensions as “hostage diplomacy” that may “carry
22   significant risk for both sides.”
23       11. The Wall Street Journal story specifically referred to Dr. Tang and
24   required one of her attorneys to respond to the reporters’ inquiries by phone and
25   email by saying that the government of China was not involved in her case or
26   defense. Nothing I or the attorneys can say can quell the speculation of hostage
27   taking. Instead, the stories have caused the general public and members of the
28   Chinese American community, having political views vehemently contrary to the

                                             -4-
                                Declaration of Steven Xuan Cui
1    Chinese government, to believe that I am working for that government or in its
2    interests. That is not true, and I am a proud citizen of this country.
3       12. Notwithstanding the latter, this heightened national exposure and the
4    personal and political tensions it reflects, have created significant problems for
5    me. Tweets and online public statements from the Chinese American and
6    Chinese speaking communities have expressed threats of physical violence
7    against me and the legal team assisting Dr. Tang. Those comments on social
8    media have included references to me and/or Dr. Tang’s legal team as
9    “gangsters.” There have been multiple explicit suggestions that protest --
10   including even violent action -- should be taken against me personally, and
11   against my home. Those comments translated with the assistance of Google
12   Translate and by assistance of counsel familiar with the Chinese language are
13   attached for the Court’s review, as are the recent stories in the Wall Street
14   Journal and the New York Times.
15         13. I am concerned that the continuing negative press within our
16   community creates a dangerous situation in my home. I cannot in good
17   conscience invite people into my home when they are at physical risk.
18         14. I feel similarly about Dr. Tang because my residence location is now
19   known. Additionally, the Indictment on public file in this case claims that Dr. Tang
20   has served in the Chinese military, and photographs of her in attire claimed to be
21   a military uniform have been published online and in print media. I have no idea
22   of her background and her relationship – if any – to the Chinese government or
23   military, and I have not asked her about that issue or discussed the case with her.
24   However, the fact is that some people may believe that hostages will be taken by
25   the Chinese government because of these claims in the pleadings in this case,
26   and I fear they may choose to retaliate during her residency in my home.
27        15. There is a solution to this problem. Dr. Tang is not at fault here, but I
28   would feel more secure if she is permitted to continue her release status in my

                                            -5-
                               Declaration of Steven Xuan Cui
1    third-party custody but be permitted to reside in an apartment in my immediate
2    community. An apartment has been located just a few minutes away from my
3    residence by car. I am willing to visit her daily to assist with her needs, including
4    having her food and other needs met, and to make on site check-ins, while
5    maintaining documentation of those contacts. I can continue to help her in her
6    calls to Pretrial Services, transport her when necessary, and facilitate her visits
7    with her attorneys. I will continue to make my duties as Third-Party Custodian a
8    constant, daily focus of my intentions and efforts. All other conditions of her
9    release would remain in effect.
10         16. I am fully committed to my role in serving as Third-Party Custodian,
11   and specifically, my role to ensure that Dr. Tang remains compliant with all orders
12   of the Court. I am comfortable that she will honor the terms of her release and
13   remain fully cooperative and compliant with any direction from the Court. I am so
14   certain of Dr. Tang’s integrity that I remain willing to maintain the substantially
15   secured bond against my residence to support her release, even though she
16   would reside in a separate apartment. I firmly believe that there is no additional
17   risk in her release status were she to live nearby under my custodial supervision
18   and were she to do so, the physical risk would be greatly reduced. I continue to
19   understand and appreciate the obligations of a Third-Party Custodian and surety
20   and I agree to follow any directive of the Court or the Pretrial Services Office in
21   discharging those obligations.
22         I declare under the penalty of perjury that the foregoing is true and correct.
23

24   DATED: October 29, 2020                 /s/ Steven Xuan Cui__________________
25                                           Steven Xuan Cui
26

27

28


                                             -6-
                               Declaration of Steven Xuan Cui
